Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 24, 1989, convicting defendant after jury trial of criminal trespass in the second degree, and sentencing him to a prison term of six months, unanimously affirmed.
Defendant was not entitled to a charge on the defense of justification. No reasonable view of the evidence would support such a defense (see, e.g., People v Watts, 57 NY2d 299). *524Defendant testified at trial that he entered a luxury suite at the Helmsley Palace Hotel on January 14, 1989 where he remained for two days because he was cold and could not gain admission to public shelters. Nowhere is there any indication in the record that defendant was confronted with imminent harm and faced with an emergency situation, such as to demonstrate that his criminal trespass was justifiable (see, Penal Law § 35.05 [2]). We further note this claimed error is unpreserved. Concur — Milonas, J. P., Asch, Kassal and Rubin, JJ.